 



Exhibit 10.2
AMENDMENT TO
THE LUMINEX CORPORATION
2001 BROAD-BASED STOCK OPTION PLAN
     WHEREAS, Luminex Corporation (the “Company”) maintains the Luminex
Corporation 2001 Broad-Based Stock Option Plan (the “Plan”); and
     WHEREAS, pursuant to Article 8 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to revise the provisions in
Section 5.2(c) of the Plan regarding adjustments to the shares of the Company’s
common stock, or awards granted under the Plan in connection with a
recapitalization (or other similar event).
     NOW, THEREFORE, effective as of the date hereof, the Board hereby amends
and restates Section 5.2(c) of the Plan in its entirety to read as follows:
     (c) In the event of changes in the outstanding Common Stock by reason of a
Corporate Transaction (as hereinafter defined), recapitalizations,
reorganizations, mergers, consolidations, combinations, separations (including a
spin-off or other distribution of stock or property), exchanges, or other
relevant changes in capitalization occurring after the date of grant of any
Option and not otherwise provided for by this Section 5.2, any outstanding
Options and any Option Agreements evidencing such Options shall be equitably and
proportionately adjusted by the Board as to the number, price and kind of shares
or other consideration subject to, and other terms of, such Options to reflect
such changes in the outstanding Common Stock.
     FURTHER RESOLVED, that the officers of the Company be, and each of them
hereby is, authorized, empowered and directed in the name and on behalf of the
Company to take or cause to be taken all such further actions and to execute and
deliver or cause to be executed and delivered all such further agreements,
instruments and documents in the name and on behalf of the Company and to incur
and pay all such fees and expenses as in their judgment shall be necessary or
advisable in order to consummate the transactions contemplated by, and carry out
fully the intent and purpose of, the preceding resolutions and each of them.

2